Name: Commission Regulation (EEC) No 903/86 of 26 March 1986 fixing the levies for certain products imported from the African, Caribbean and Pacific States and the overseas countries and territories
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 82/62 Official Journal of the European Communities 27. 3 . 86 COMMISSION REGULATION (EEC) No 903/86 of 26 March 1986 fixing the levies for certain products imported from the African, Caribbean and Pacific States and the overseas countries and territories THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3793/85 (2), and in particular Articles 13 (5) and 14 (4) thereof, The Annexes to the following Commission Regulations :  fixing or altering the import levies on products processed from cereals and rice : (EEC) No 536/86 of 28 February 1986 (8), (EEC) No 566/86 of 28 February 1986 (9), (EEC) No 676/86 of 3 March 1986 (10), and (EEC) No 703/86 of 5 March 1986 ("),  fixing the import levies on cereals and on wheat or rye flour, groats and meal : (EEC) No 550/86 of 28 February 1986 (12), (EEC) No 670/86 of 3 March 1986 (13), (EEC) No 679/86 of 4 March 1986 (14), and (EEC) No 693/86 of 5 March 1986 (15)&gt;  fixing the import levies on rice and broken rice : (EEC) No 564/86 of 28 February 1986 (I6), and (EEC) No 695/86 of 5 March 1986 (17),  fixing the import levies on compound feedingstuffs : (EEC) No 537/86 of 28 February 1986 (18), are hereby replaced by the corresponding Annexes to this Regulation . Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 3768/85 (4), and in particular Articles 11 (2) and 12 (4) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), and in particular Article 3 thereof, Whereas Council Regulation (EEC) No 486/85 (*), as last amended by Regulation (EEC) No 692/86 Q, lays down the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific states or in the overseas countries and territories ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. The levies shown in the Annexes to this Regulation shall be applicable from the date of entry into force of each of the corresponding Regulations referred to in Article 1 of this Regulation . Whereas Regulation (EEC) No 692/86 extends, with rectroactive effect, the period of validity of Regulation (EEC) No 485/85 ; whereas the levies applicable to imports, from those countries and territories, of the products concerned should accordingly be fixed with retroactive effect, (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 367, 31 . 12. 1985, p . 19 . (8) OJ No L 55, 1 . 3 . 1986, p . 25 . 0 OJ No L 55, 1 . 3 . 1986, p. 99 . ( 10) OJ No L 61 , 4. 3 . 1986, p. 15 . (") OJ No L 64, 6 . 3 . 1986, p . 22. H OJ No L 55, 1 . 3 . 1986, p . 56 . H OJ No L 61 , 4 . 3 . 1986, p . 1 . H OJ No L 62, 5 . 3 . 1986, p . 3 . H OJ No L 64, 6 . 3 . 1986, p . 1 . (' «) OJ No L 55, 1 . 3 . 1986, p . 94. ( I7) OJ No L 64, 6 . 3 . 1986, p . 5 . ('  ) OJ No L 55, 1 . 3 . 1986, p . 29 . (3) OJ No L 166, 25 . 6 . 1976, p. 1 . 0 OJ No L 362, 31 . 12 . 1985, p . 8 . 0 OJ No L 164, 24. 6 . 1985, p . 1 . ¥) OJ No L 61 , 1 . 3 . 1985, p . 4. 0 OJ No L 63, 5 . 3 . 1986. 27. 3 . 86 Official Journal of the European Communities No L 82/63 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 26 March 1986. For the Commission Frans ANDRIESSEN Vice-President No L 82/64 Official Journal of the European Communities 27. 3 . 86 ANNEX to the Commission Regulation of 28 February 1986 fixing the import levies on products processed from cereals and rice (ECU/tonne) CCT heading No Imports Portugal Third countries(other than ACP or OCT) ACP or OCT 07.06 A I 29,60 146,81 (') 145,00 (') (*) 07.06 A II 32,62 149,83 (') 145,00 (')O 11.01 C (2) 59,32 270,30 264,26 11.01 D (2) 133,16 240,62 234,58 11.01 E I (2) 6,04 232,16 226,12 11.01 E II (2) 3,02 131,15 128,13 11.01 F (2) 32,28 168,02 165,00 11.01 G (2) 3,02 140,70 137,68 11.02 A II (2) 68,81 250,93 244,89 1 1.02 A III (2) 59,32 270,30 264,26 11.02 A IV (2) 133,16 240,62 234,58 1 1.02 A V a) 1 (2) 6,04 197,22 191,18 1 1 .02 A V a) 2 (2) 6,04 232,16 226,12 1 1 .02 A V b) (2) 3,02 131,15 128,13 11.02 A VI (2) 32,28 168,02 165,00 11.02 A VII (2) 3,02 140,70 137,68 1 1 .02 B I a) 1 (2) 50,38 237,92 234,90 11.02 B I a) 2 aa) 75,05 135,95 132,93 1 1 .02 B I a) 2 bb) (2) 130,14 237,60 234,58 1 1 .02 B I b) 1 (2) 50,38 237,92 234,90 1 1.02 B I b) 2 (2) 130,14 237,60 234,58 1 1.02 B II a) (2) 3,02 213,25 210,23 1 1.02 B II b) (2) 49,40 183,97 180,95 1 1.02 B II c) (2) 3,02 204,01 200,99 1 1.02 B II d) (2) 3,02 218,99 215,97 11.02 C I (2) 3,02 255,93 252,91 1 1.02 C II (2) 58,81 220,70 217,68 1 1.02 C III (2) 80,04 373,07 367,03 11.02 CIV (2) 116,01 211,53 208,51 11.02 C V (2) 3,02 204,01 200,99 1 1 .02 C VI (2) 3,02 218,99 215,97 11.02 D I (2) 3,02 164,25 161,23 1 1.02 D II (2) 38,59 141,79 138,77 1 1.02 C III (2) 33,21 152,77 149,75 11.02 D IV (2) 75,05 135,95 132,93 11.02 DV (2) 3,02 131,15 128,13 1 1.02 D VI (2) 3,02 140,70 137,68 11.02 EI a) 1 (2) 33,21 152,77 149,75 1 1.02 EI a) 2 (2) 75,05 135,95 132,93 11.02 E I b) 1 (2) 65,24 299,66 293,62 11.02 E lb) 2 (2) 147,28 266,68 260,64 1 1 .02 E II a) (2) 6,04 290,57 284,53 1 1.02 E II b) (2) 68,81 250,93 244,89 1 1.02 E II c) (2) 6,04 232,16 226,12 11.02 E II d) 1 (2) 55,72 286,23 280,19 1 1.02 E II d) 2 (2) 6,04 249,00 242,96 1 1.02 F I (2) 6,04 290,57 284,53 1 1.02 F II (2) 68,81 250,93 244,89 1 1.02 F III (2) 59,32 270,30 264,26 1 1.02 F IV (2) 133,16 240,62 234,58 27. 3 . 86 Official Journal of the European Communities No L 82/65 (ECU/tonne) Imports CCT heading No Portugal Third countries(other than ACP or OCT) ACP or OCT 1 1.02 F V (2) 6,04 232,16 226,12 1 1 .02 F VI (2) 32,28 168,02 165,00 1 1.02 F VII 0 3,02 140,70 137,68 1 1.02 G I 6,04 124,59 118,55 1 1.02 G II 6,04 100,26 94,22 11.04 CI 32,62 149,83 143,18 Is) 11.04 C II a) 20,55 191,55 167,37 (*) 11.04 C lib) 20,55 222,80 198,62 (5) 11.07 A I a) 10,88 292,24 281,36 11.07 A lb) 10,88 221,11 210,23 11.07 A II a) 63,57 272,20 (4) 261,32 11.07 A II b) 50,25 206,14 195,26 11.07 B 56,76 238,44 (4) 227,56 11.08 A I 20,55 191,55 171,00 11.08 A II 72,78 231,09 200,26 11.08 A III 20,55 307,17 286,62 11.08 A IV 20,55 191,55 171,00 11.08 AV 20,55 191,55 85,50 0 11.09 181,34 702,46 521,12 1 7.02 B II a) (3) 96,72 319,76 223,04 17.02 B II b) (3) 66,49 237,49 171,00 17.02 F II a) 96,72 330,38 233,66 17.02 F II b) 66,49 228,99 162,50 21.07 F II 66,49 237,49 171,00 23.02 A I a) 10,14 66,27 60,27 23.02 A I b) 14,88 135,15 129,15 23.02 A II a) 10,14 66,27 60,27 23.02 A II b) 14,88 135,15 129,15 23.03 A I 181,34 393,76 212,42 (') This levy is limited to 6 % of the value for customs purposes , subject to certain conditions. (2) For the purpose of distinguishing between products falling within heading Nos 11.01 and 11.02 and those falling within subheading 23.02 A, products falling within heading Nos 11.01 and 11.02 shall be those meeting the following specifications :  a starch content (determined by the modified Ewers polarimetric method), referred to dry matter, exceeding 45 % by weight,  an ash content, by weight, referred to dry matter (after deduction of any added minerals), not exceeding 1 ,6 % for rice, 2,5 "% for wheat, 3 % for barley, 4 % for buckwheat, 5 % for oats and 2 % for other cereals . Germ of cereals, whole, rolled, flaked or ground, falls in all cases within heading No 11.02. (3) Pursuant to Regulation (EEC) No 2730/75 the product falling within subheading 17.02 B I is subject to the same levy as products falling within subheading 17.02 B II . (4) In accordance with Regulation (EEC) No 1 1 80/77 this levy is reduced by 5,44 ECU/tonne for products originating in Turkey. (*) In accordance with Regulation (EEC) No 486/85 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States and in the overseas countries and territories :  arrowroot falling within subheading ex 07.06 A,  flours and meal of arrowroot falling within subheading 11.04 C,  arrowroot starch falling within subheading ex 1 1 .08 A V. No L 82/66 Official Journal of the European Communities 27. 3 . 86 ANNEX to the Commission Regulation of 28 February 1986 fixing the import levies on products processed from cereals and rice (ECU/tonne) CCT heading No Imports Third countries (other than ACP or OCT) ACP or OCT 07.06 A I 155,87 (') 154,06 0 0 07.06 A II 158,89 (') 154,06 0 0 11.01 C (2) 286,61 280,57 11.01 D (2) 256,92 250,88 11.01 E I (2) 270,21 264,17 11.01 E II (2) 152,72 149,70 11.01 F (2) 174,42 171,40 11.01 G (2) 149,94 146,92 1 1.02 A II 272,67 266,63 11.02 A III (2) 286,61 280,57 11.02 A IV (2) 256,92 250,88 11.02 A V a) 1 (2) 235,27 229,23 11.02 A V a) 2 (2) 270,21 264,17 1 1 .02 A V b) (2) 152,72 149,70 11.02 A VI (2) 174,42 171,40 11.02 A VII (2) 149,94 146,92 1 1 .02 B I a) 1 (2) 252,41 249,39 1 1 .02 B I a) 2 aa) 145,19 142,17 1 1 .02 B I a) 2 bb) (2) 253,90 250,88 11.02 Bib) 1 (2) 252,41 249,39 11.02 Bib) 2 (2) 253,90 250,88 1 1.02 B II a) (2) 221,29 218,27 1 1.02 B II b) (2) 200,03 197,01 1 1.02 B II c) (2) 237,84 234,82 1 1.02 B II d) (2) 233,48 230,46 11.02C I (2) 265,60 262,58 1 1.02 C II (2) 240,03 237,01 1 1.02 C III (2) 395,72 389,68 11.02 CIV (2) 226,03 223,01 11.02 CV (2) 237,84 234,82 1 1.02 C VI (2) 233,48 230,46 1 1 .02 D I (2) 170,41 167,39 1 1 .02 D II (2) 154,11 151,09 1 1.02 D III (2) 162,01 158,99 1 1.02 D IV (2) 145,19 142,17 11.02 D V (2) 1 52,72 149,70 1 1.02 D VI (2) 149,94 146,92 11.02 EI a) 1 (2) 162,01 158,99 1 1.02 EI a) 2 (2) 145,19 142,17 1 1.02 E lb) 1 (2) 317,78 311,74 1 1.02 E I b) 2 (2) 284,80 278,76 1 1 .02 E II a) (2) 301,44 295,40 1 1.02 E lib) (2) 272,67 266,63 1 1.02 E II c) (2) 270,21 264,17 1 1.02 E II d) 1 (2) 297,10 291,06 11.02 E II d) 2 (2) 265,31 259,27 1 1 .02 F I (2) 301,44 295,40 1 1.02 F II (2) 272,67 266,63 1 1.02 F III (2) 286,61 280,57 1 1.02 F IV (2) 256,92 250,88 27. 3 . 86 Official Journal of the European Communities No L 82/67 (ECU/tonne) CCT heading No Imports Third countries (other than ACP or OCT) ACP or OCT 11.02 FV (2) 270,21 264,17 1 1.02 F VI (2) 174,42 171,40 1 1.02 F VII (2) 149,94 146,92 11.02 G I 129,12 123,08 1 1.02 G II 116,11 110,07 11.04 CI 158,89 152,24 0 11.04 C II a) 225,58 201,40 (*) 11.04 C lib) 256,83 232,65 0 1 1 .07 A I a) 303,00 292,12 11.07 A lb) 229,15 218,27 11.07 A II a) 288,33 (4) 277,45 11.07 All b) 218,19 207,31 1 1 .07 B 252,48 (4) 241,60 11.08 A I 225,58 205,03 11.08 All 240,27 209,44 11.08 A III 320,45 299,90 11.08 A IV 225,58 205,03 11.08 A V 225,58 102,51 0 11.09 726,62 545,28 17.02 B II a) (3) 364,16 267,44 17.02 B II b) (3) 271,52 205,03 17.02 F II a) 376,89 280,17 17.02 F lib) 261,34 194,85 21.07 F II 271,52 205,03 23.02 A I a) 71,35 65,35 23.02 A I b) 146,03 140,03 23.02 A II a) 71,35 65,35 23.02 A II b) 146,03 140,03 23.03 A I 436,04 254,70 (') This levy is limited to 6 % of the value for customs purposes , subject to certain conditions . (2) For the purpose of distinguishing between products falling within heading Nos 11.01 and 11.02 and those falling within subheading 23.02 A, products falling within heading Nos 11.01 and 11.02 shall be those meeting the following specifications :  a starch content (determined by the modified Ewers polarimetric method), referred to dry matter, exceeding 45 % by weight,  an ash content, by weight, referred to dry matter (after deduction of any added minerals), not exceeding 1,6 % for rice , 2,5 % for wheat, 3 % for barley, 4 % for buckwheat, 5 % for oats and 2 % for other cereals . Germ of cereals, whole , rolled, flaked or ground, falls in all cases within heading No 11.02 . (3) Pursuant to Regulation (EEC) No 2730/75 the product falling within subheading 17.02 B I is subject to the same levy as products falling within subheading 17.02 B II . (4) In accordance with Regulation (EEC) No 1180/77 this levy is reduced by 5,44 ECU/tonne for products originating in Turkey. (*) In accordance with Regulation (EEC) No 486/85 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States and in the overseas countries and territories :  arrowroot falling within subheading ex 07.06 A,  flours and meal of arrowroot falling within subheading 1 1 .04 C,  arrowroot starch falling within subheading ex 1 1 .08 A V. No L 82/68 Official Journal of the European Communities 27. 3 . 86 ANNEX to the Commission Regulation of 3 March 1986 altering the import levies on products processed from cereals and rice (ECU/tonne) CCT heading No Import Third countries (other than ACP or OCT) ACP or OCT 11.01 E I (2) 275,64 269,60 11.01 E II (2) 155,80 152,78 1 1.02 A V a) 1 (2) 240,71 234,67 1 1 .02 A V a) 2 (2) 275,64 269,60 1 1 .02 A V b) (2) 155,80 152,78 1 1.02 B II c) (2) 242,67 239,65 1 1.02 C V (2) 242,67 239,65 11.02 DV (2) 155,80 152,78 1 1.02 E II c)(2) 275,64 269,60 1 1.02 F V (2) 275,64 269,60 1 1.02 G II 118,38 112,34 11.04 C II a) 230,45 206,27 0 11.04 C II b) 261,70 237,52 0 11.08 A I 230,45 209,90 11.08 A IV 230,45 209,90 11.08 A V 230,45 104,95 0 17.02 B II a) (3) 370,50 273,78 17.02 B II b) (3) 276,39 209,90 17.02 F II a) 383,53 286,81 17.02 F II b) 265,96 199,47 21.07 F II 276,39 209,90 23.03 A I 442,08 260,74 (2) For the purpose of distinguishing between products falling within heading Nos 11.01 and 11.02 and those falling within subheading 23.02 A, products falling within heading Nos 11.01 and 11.02 shall be those meeting the following specifications :  a starch content (determined by the modified Ewers polarimetric method), referred to dry matter, exceeding 45 % by weight,  an ash content, by weight, referred to dry matter (after deduction of any added minerals), not exceeding 1,6 % for rice, 2,5 % for wheat, 3 % for barley, 4 % for buckwheat, 5 % for oats and 2 % for other cereals . Germ of cereals, whole, rolled, flaked or ground, falls in all cases within heading No 11.02. (3) Pursuant to Regulation (EEC) No 2730/75 the product falling within subheading 17.02 B I is subject to the same levy as products falling within subheading 17.02 B II . (?) In accordance with Regulation (EEC) No 486/85 the levy shall not be charged on the following products originating in the African , Caribbean and Pacific States and in the overseas countries and territories :  arrowroot falling within subheading ex 07.06 A,  flours and meal of arrowroot falling within subheading 11.04 C,  arrowroot starch falling within subheading ex 1 1 .08 A V. 27. 3 . 86 Official Journal of the European Communities No L 82/69 ANNEX to the Commission Regulation of 5 March 1986 altering the import levies on products processed from cereals and rice (ECU/tonne) CCT heading No Import levies Third countries (other than ACP or OCT) ACP or OCT 11.01 F (2) 180,82 177,80 11.02 A II (2) 278,1 1 272,07 11.02 A VI (2) 180,82 177,80 1 1.02 B II b) (2) 204,05 201,03 1 1.02 C II (2) 244,86 241,84 1 1 .02 D II (2) 157,19 154,17 1 1.02 E II b) (2) 278,11 272,07 11.02 E II d) 1 (2) 307,97 301,93 1 1.02 F II (2) 278,11 272,07 11.02F VI (2) 180,82 177,80 11.08 All 249,45 218,62 (2) For the purpose of distinguishing between products falling within heading Nos 11.01 and 11.02 and those falling within subheading 23.02 A, products falling within heading Nos 11.01 and 11.02 shall be those meeting the following specifications :  a starch content (determined by the modified Ewers polarimetric method), referred to dry matter, exceeding 45 % by weight,  an ash content, by weight, referred to dry matter (after deduction of any added minerals), not exceeding 1,6 % for rice, 2,5 % for wheat, 3 % for barley, 4 % for buckwheat, 5 % for oats and 2 % for other cereals . Germ of cereals, whole , rolled, flaked or ground, falls in all cases within heading No 11.02. No L 82/70 Official Journal of the European Communities 27. 3 . 86 ANNEX to the Commission Regulation of 28 February 1986 fixing the import levies on cereals and on wheat or rye flour, groats and meal (ECU/tonne) CCT heading No Description Levies 10.01 B I Common wheat, and meslin 163,56 10.01 B II Durum wheat 220,82 (') 0 10.02 Rye 147,42 j6) 10.03 Barley 155,52 10.04 Oats 139,66 10.05 B Maize, other than hybrid maize for sowing 147,84 (2) (3) 10.07 A Buckwheat 0 10.07 B Millet 89,57 (4) 10.07 C Grain sorghum 145,18 (4) 10.07 D I Triticale 0 10.07 D II Canary seed ; other cereals o o 11.01 A Wheat or meslin flour 243,96 11.01 B Rye flour 221,36 1 1 .02 A I a) Durum wheat groats and meal 355,94 11.02 A lb) Common wheat groats and meal 261,30 (') Where durum wheat originating in Morocco is transported directly from that country to the Community, the levy is reduced by 0,60 ECU/tonne. (2) In accordance with Regulation (EEC) No 486/85 the levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the 'overseas countries and territories '. (3) Where maize originating in the ACP or OCT is imported into the Community the levy is reduced by 1,81 ECU/tonne . (4) Where millet and sorghum originating in the ACP or OCT are imported into the Community the levy is reduced by 50 % . Where durum wheat and canary seed produced in Turkey are trans ­ ported directly from that country to the Community, the levy is reduced by 0,60 ECU/tonne . (&lt;  ) The import levy charged on rye produced in Turkey and transported directly from that country to the Community is laid down in Council Regulation (EEC) No 1180/77 and Commission Regulation (EEC) No 2622/71 . (*) The levy applicable to rye shall be charged on imports of the product falling within subheading 10.07 D I (triticale). 27. 3 . 86 Official Journal of the European Communities No L 82/71 ANNEX to the Commission Regulation of 3 March 1986 fixing the import levies on cereals and on wheat or rye flour, groats and meal (ECU/tonne) CCT heading No Description Levies 10.01 B I Common wheat, and meslin 162,35 10.01 B II Durum wheat 219,86 (') 0 10.02 Rye 148,72 ^ 10.03 Barley 155,52 10.04 Oats 139,66 10.05 B Maize , other than hybrid maize for sowing 150,1 2 (2)(3) 10.07 A Buckwheat 0 10.07 B Millet 88,58 0 10.07 C Grain sorghum 145,18 (4) 10.07 D I Triticale 0 10.07 D II Canary seed ; other cereals o o 11.01 A Wheat or meslin flour 242,26 11.01 B Rye flour 223,18 1 1.02 A I a) Durum wheat groats and meal 354,45 11.02 A lb) Common wheat groats and meal 259,46 (') Where durum wheat originating in Morocco is transported directly from that country to the Community, the levy is reduced by 0,60 ECU/tonne. (2) In accordance with Regulation (EEC) No 486/85 the levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the 'overseas countries and territories '. (3) Where maize originating in the ' ACP or OCT is imported into the Community the levy is reduced by 1,81 ECU/tonne. (4) Where millet and sorghum originating in the ACP or OCT are imported into the Community the levy is reduced by 50 % . 0 Where durum wheat and canary seed produced in Turkey are trans ­ ported directly from that country to the Community, the levy is reduced by 0,60 ECU/tonne. (6) The import levy charged on rye produced in Turkey and transported directly from that country to the Community is laid down in Council Regulation (EEC) No 1 1 80/77 and Commission Regulation (EEC) No 2622/71 . O The levy applicable to rye shall be charged on imports of the product falling within subheading 10.07 D I (triticale). No L 82/72 Official Journal of the European Communities 27. 3 . 86 ANNEX to the Commission Regulation of 4 March 1986 fixing the import levies on cereals and on wheat or rye flour, groats and meal (ECU/tonne) CCT heading No Description Levies Portugal Third country 10.01 B I Common wheat, and meslin 162,35 10.01 B II Durum wheat 14,09 219,86 00 10.02 Rye 34,87 150,54 0 10.03 Barley 29,60 155,52 10.04 Oats 70,62 138,92 10.05 B Maize, other than hybrid maize for sowing I 150,12 (2)(3) 10.07 A Buckwheat  0 10.07 B Millet  88,58 0 10.07 C Grain sorghum  145,18 0 10.07 D I Triticale 0 0 10.07 D II Canary seed ; other cereals -I 0 o 11.01 A Wheat or meslin flour  242,26 11.01 B Rye flour 48,82 225,73 1 1 .02 A I a) Durum wheat groats and meal 21,84 354,45 11.02 A lb) Common wheat groats and meal  259,46 (') Where durum wheat originating in Morocco is transported directly from that country to the Community, the levy is reduced by 0,60 ECU/tonne. (2) In accordance with Regulation (EEC) No 486/85 the levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the 'overseas countries and territories'. (3) Where maize originating in the ACP or OCT is imported into the Community the levy is reduced by 1,81 ECU/tonne. (*) Where millet and sorghum originating in the ACP or OCT are imported into the Community the levy is reduced by 50 % . 0 Where durum wheat and canary seed produced in Turkey are transported directly from that country to the Community, the levy is reduced by 0,60 ECU/tonne. 0 The import levy charged on rye produced in Turkey and transported directly from that country to the Community is laid down in Council Regulation (EEC) No 1180/77 and Commission Regula ­ tion (EEC) No 2622/71 . 0 The levy applicable to rye shall be charged on imports of the product falling within subheading 10.07 D I (triticale). 27. 3 . 86 Official Journal of the European Communities No L 82/73 ANNEX to the Commission Regulation of 5 March 1986 fixing the import levies on cereals and on wheat or rye flour, groats and meal (ECU/tonne) CCT heading No Description Levies Portugal Third country 10.01 B I Common wheat, and meslin 163,51 10.01 B II Durum wheat 15,06 220,82 (  ) 0 10.02 Rye 35,50 1 51,27 (^ 10.03 Barley 30,24 155,52 10.04 Oats 71,14 139,66 10.05 B Maize, other than hybrid maize for sowing _ 1 50,1 2 (2) (3) 10.07 A Buckwheat  0 10.07 B Millet  89,56 0 10.07 C Grain sorghum  146,91 ( «) 10.07 D I Triticale 0 0 10.07 D II Canary seed ; other cereals I-I 0 0 11.01 A . Wheat or meslin flour  243,89 11.01 B Rye flour 49,70 226,75 1 1 .02 A I a) Durum wheat groats and meal 23,34 355,94 11.02 A lb) Common wheat groats and meal  261,22 (') Where durum wheat originating in Morocco is transported directly from that country to the Community, the levy is reduced by 0,60 ECU/tonne . (2) In accordance with Regulation (EEC) No 486/85 the levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the 'overseas countries and territories'. (3) Where maize originating in the ACP or OCT is imported into the Community the levy is reduced by 1,81 ECU/tonne. (4) Where millet and sorghum originating in the ACP or OCT are imported into the Community the levy is reduced by 50 % . (*) Where durum wheat and canary seed produced in Turkey are transported directly from that country to the Community, the levy is reduced by 0,60 ECU/tonne. C5) The import levy charged on rye produced in Turkey and transported directly from that country to the Community is laid down in Council Regulation (EEC) No 1180/77 and Commission Regula ­ tion (EEC) No 2622/71 . Q The levy applicable to rye shall be charged on imports of the product falling within subheading 10.07 D I (triticale). No L 82/74 Official Journal of the European Communities 27. 3 . 86 ANNEX to the Commission Regulation of 28 February 1986 fixing the import levies on rice and broken rice (ECU/ tonne) CCT heading No Description Portugal Thirdcountries (3) ACP or ocrooe) ex 10.06 Rice : B. Other : I I. Paddy rice ; husked rice : a) Paddy rice : 1 1 . Round grain  312,18 152,49 2. Long grain  315,11 153,95 b) Husked rice : 1 . Round grain  390,22 191,51 2 . Long grain  393,89 193,34 II . Semi-milled or wholly milled rice : || a) Semi-milled rice : |||| l 1 . Round grain 13,05 481,92 229,03 2. Long grain 12,97 611,78 294,00 b) Wholly milled rice : || 1. Round grain 13,90 513,25 244,27 2. Long grain 13,90 655,83 315,56 III . Broken rice  162,01 78,00 (') Subject to the application of the provisions of Articles 10 and 11 of Regulation (EEC) No 486/85 and of Regula* tion No 551 /85. (2) In accordance with Regulation (EEC) No 486/85, the levies are not applied to imports into the overseas depart ­ ment of Reunion of products originating in the African, Caribbean and Pacific States or in the 'overseas countries and territories'. (3) The import levy on rice entering the overseas department of Reunion is specified in Article 11a of Regulation (EEC) No 1418/76. 27. 3 . 86 Official Journal of the European Communities No L 82/75 ANNEX to the Commission Regulation of 5 March 1986 fixing the import levies on rice and broken rice (ECU/ tonne) CCT heading No Description Portugal Third countries (3) ACP or OCT 000 ex 10.06 Rice : II B. Other : ||l I. Paddy rice ; husked rice : Il a) Paddy rice : ll 1. Round grain  316,78 154,79 2. Long grain  320,30 156,55 b) Husked rice : Il 1 . Round grain  395,98 194,39 2. Long grain  400,37 196,58 II . Semi-milled or wholly milled rice : l a) Semi-milled rice : l I 1 . Round grain 13,05 489,13 232,64 2. Long grain 12,97 618,42 297,32 b) Wholly milled rice : I 1. Round grain 13,90 520,93 248,1 1 2 . Long grain 13,90 662,95 319,12 III . Broken rice 30,24 166,85 30,42 (') Subject to the application of the provisions of Articles 10 and 11 of Regulation (EEC) No 486/85 and of Regula ­ tion No 551 /85. (2) In accordance with Regulation (EEC) No 486/85, the levies are not applied to imports into the overseas depart ­ ment of Reunion of products originating in the African, Caribbean and Pacific States or in the 'overseas countries and territories'. (3) The import levy on rice entering the overseas department of Reunion is specified in Article 11a of Regulation (EEC) No 1418/76. No L 82/76 Official Journal of the European Communities 27. 3 . 86 ANNEX to the Commission Regulation of 28 February 1986 fixing the import levies on compound feedingstuffs (ECU/ tonne) Levies CCT heading No Nomenclature in simplified wording Portugal Third countries (other than ACP or OCT) ACP or OCT Preparations of a kind used in animal feeding, covered by Regulation (EEC) No 968/68 , containing starch, glucose or glucose syrup falling within subheadings 17.02 B and 21.07 F II , or milk products (falling within heading Nos 04.01 , 04.02, 04.03 and 04.04, and subheadings 17.02 A and 21.07 F I) containing starch, glucose or glucose syrup : Containing no starch or containing 10 % or less by weight of starch : I 23.07 B I a) 1 23.07 B I a) 2  Containing no milk products or containing less than 10 % by weight of such products  Containing 10 % or more but less than 50 % by weight of milk products Containing more than 10 % but not more than 30 % by weight of starch : 10,88 10,88 30,98 792,79 20,10 781,91 23.07 B I b) 1 23.07 B I b) 2  Containing no milk products or containing less than 10 % by weight of such products  Containing 10 % or more but less than 50 % by weight of milk products 10,88 10,88 73,69 835,50 62,81 824,62 23.07 B I c) 1 23.07 B I c) 2 Containing more than 30 % by weight of starch :  Containing no milk products or containing less than 10 % by weight of such products  Containing 10 % or more but less than 50 % by weight of milk products 10,88 10,88 136,50 898,31 125,62 887,43